Citation Nr: 9916264	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  96-32 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the veteran's disability compensation benefits were 
properly terminated.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
September 1945.  The appellant is the recognized committee of 
the veteran.

This appeal arises from a July 1995 action by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) suspending the veteran's disability 
compensation, effective September 23, 1994, pursuant to the 
provisions of 38 U.S.C.A. § 5503 (West 1991); 38 C.F.R. 
§ 3.557(b) (1996).

The case was previously before the Board and was remanded to 
the RO in February 1998 for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran, whose estate exceeds $1,500, has neither 
spouse nor child, is rated incompetent, and is 
institutionalized by a political subdivision of the United 
States.


CONCLUSION OF LAW

Payment of VA disability compensation benefits was properly 
terminated.  38 U.S.C.A. §§ 5107, 5503 (West 1991); 38 C.F.R. 
§ 3.557(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107.  We are satisfied that all relevant 
facts have been properly developed and that no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Service connection has been established for a psychiatric 
disability and a 100 percent evaluation assigned.  The 
veteran has been determined to be incompetent since June 
1960.  The appellant is seeking a restoration of the 
veteran's disability compensation benefits, which were 
terminated, effective September 23, 1994, upon his 
institutionalization at the Virginia Veterans' Care Center 
(VVCC).  Information on file indicates that the veteran, in 
April 1995, had an estate valued in excess of $127,000.  His 
estate continued to exceed $1,500 as of May 1998.  The 
veteran has no dependents.

When a veteran is rated incompetent by VA, has neither spouse 
nor child, and is hospitalized, institutionalized or 
domiciled by the United States or any political subdivision 
thereof with or without charge, and has an estate which 
equals or exceeds $1,500, further payment of pension, 
compensation or emergency officers' retirement will not be 
made until the estate is reduced to $500.  38 U.S.C.A. 
§ 5503; 38 C.F.R. § 3.557(b).

The legislative history of § 5503 indicates that the purpose 
of this statutory provision was to prevent gratuitous 
benefits for incompetent veterans receiving care at public 
expense from accumulating in excessive amounts and passing, 
upon the death of the veteran, to relatives having no claim 
against the Government on account of the veteran's military 
service.  See S. Rep. No. 344, 86th Cong., 1st Sess. (1959), 
reprinted in 1959 U.S.C.C.A.N. 2048.

The size of the veteran's estate, his incompetency, his 
status as unmarried and childless, and the date of his 
admission to the VVCC, while relevant to the RO's 
determination, are not in dispute.  The appellant's challenge 
to the RO's actions suspending the veteran's disability 
compensation benefits focuses upon the relationship existing 
between the Commonwealth of Virginia and the veteran's 
current residence, the VVCC.  The appellant argues that the 
veteran's care at the VVCC does not constitute 
institutionalization by a political subdivision of the United 
States as envisioned by the above legal criteria, as such 
care is provided by a private contractor who receives payment 
from the veteran.

Clarification of whether the VVCC is a State facility within 
the meaning of 38 C.F.R. § 3.557(b) was requested by the 
Board in its February 1998 remand.  Pursuant to this request, 
the RO obtained a September 1998 letter signed by the 
Executive Director of the VVCC, who reported that there were 
four facts which substantiate the VVCC as a State home.  He 
noted that (1) the facility was built utilizing funds from VA 
specifically for the construction of a veterans' state home; 
(2) eligible residents of the VVCC receive a per diem 
auxiliary grant from VA to defray their cost of residency; 
(3) the Salem VAMC conducts an annual inspection as required 
for state veterans' homes; and (4) since opening in 1993, the 
VVCC has been a Member of the National Association of State 
Veterans' Homes and is listed in their directory as such.

Included with this letter was an excerpt from the "1997-98 
Secretary of the Commonwealth's Annual Report" indicating 
that the VVCC is controlled and operated by a board of 
trustees appointed by the Governor and these trustees are 
under the supervision and direction of the Secretary of 
Administration of the Commonwealth of Virginia.

The veteran has been rated incompetent since June 1960, has 
neither spouse nor child, and his estate exceeds $1,500.  
Furthermore, it is clear from the September 1998 letter from 
the Executive Director of the VVCC and the attachment thereto 
that he is institutionalized at a State facility controlled 
and operated by agents appointed by the Governor of the 
Commonwealth of Virginia.  Consequently, the termination of 
the veteran's disability compensation, effective 
September 23, 1994, the date of his admission, was in 
accordance with the governing legal criteria and, thus, 
proper.


ORDER

The appeal is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




VA Form 4597 added manually



